DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-137871, filed on 07/26/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
The following is a Non-Final Rejection. 
Claims 1-3 are considered in this Office Action. Claims 1-3 are currently pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a collection unit” in claims 1 and 3; “a prediction unit” in claim 1; and “ a determination unit” in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recite limitation “a collection unit”, “a prediction unit”, and “ a determination unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states “As shown in Fig. 1, the energy management system 1 includes a collection unit 2, a prediction unit 3, and a determination unit 4. The collection unit 2 collects arrival and departure information and information about weather. The prediction unit 3 predicts a demand fluctuation in an amount of electric power used in the airport based on information collected by the collection unit 2. The determination unit 4 determines the distribution of energy storage between the battery and the hydrogen energy storage system based on the demand fluctuation in the amount of the electric power used in the airport predicted by the prediction unit 3.” However, there is no disclosure of any particular an structure to perform the function associated with the limitation i.e., collecting arrival and departure information. As would be recognized by those ordinary skill in the art, these step require hardware, software, or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand how i.e., the data being collected. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. . See MPEP 2181. 
Merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.
The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. For example, in Williamson, the Federal Circuit found that the term "distributed learning control module" is a means-plus- function limitation that performs three specialized functions (i.e., "receiving,", "relaying," and "coordinating"), which "must be implemented in a special purpose computer." Williamson, 792 F.3d at 1351-52. The Federal Circuit explained that "[w]here there are multiple claimed functions, as we have here, the [specification] must disclose adequate corresponding structure to perform a l of the claimed functions." Id. Yet the Federal Circuit determined that the specification "fails to disclose any structure corresponding to the ‘coordinating’ function." Id. at 1354. Specifically, the Federal Circuit found no "disclosure of an algorithm corresponding to the claimed ‘coordinating’ function," concluding that the figures in the specification relied upon by patentee as disclosing the required algorithm, instead describe "a presenter display interface" and not an algorithm corresponding to the claimed "coordinating" function. Id. at 1353-54. Accordingly, the Federal Circuit affirmed the district court’s judgment that claims containing the "distributed learning control module" limitation are invalid for indefiniteness under 35 U.S.C. 112(b). Id. at 1354. 
Claims 2-3 depend from claim rejected and fail to cure the deficiency noted above, and are therefore rejected based on dependency.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1-3 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed function including collecting arrival and departure information 5and information about weather, predicting a demand fluctuation in an amount of electric power used in an airport based on the information, and determining a distribution of energy 10storage between a battery and a hydrogen energy storage system based on the demand fluctuation predicted by the prediction unit. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude the inventor had possession of the claimed invention. 
Claims 1 recite limitation “a collection unit”, “a prediction unit”, and “ a determination unit”. However, the Examiner is unable to find any generic or specific description or steps in the instant specification that show that Applicant was in possession of a technique that includes for exampling collecting arrival, departure, and weather information, using this information to predict demand fluctuation, and determine distribution of energy between storages based on predicted demand. For example, Applicant’s specification discloses “As shown in Fig. 1, the energy management system 1 includes a collection unit 2, a prediction unit 3, and a determination unit 4. The collection unit 2 collects arrival and departure information and information about weather. The prediction unit 3 predicts a demand fluctuation in an amount of electric power used in the airport based on information collected by the collection unit 2. The determination unit 4 determines the distribution of energy storage between the battery and the hydrogen energy storage system based on the demand fluctuation in the amount of the electric power used in the airport predicted by the prediction unit 3.”, however the specification is silent on how said collecting arrival, departure, and weather information, using this information to predict demand fluctuation, and determine distribution of energy between storages based on predicted demand are done as recited in the claims. 
Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Claims 2-3 depend from claim rejected and fail to cure the deficiency noted above, and are therefore rejected based on dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-3) is directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting the limitation of determining energy power demand and storage which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, which falls into the “Mental” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are: an energy management system comprising: a collection unit configured to collect arrival and departure information 5and information about weather; a prediction unit configured to predict a demand fluctuation in an amount of electric power used in an airport based on the information collected by the collection unit; and a determination unit configured to determine a distribution of energy 10storage between a battery and a hydrogen energy storage system based on the demand fluctuation predicted by the prediction unit.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to an energy management system and a collection unit configured to collect arrival and departure information 5and information about weather (extra-solution activity) to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification states,  “..any processing of the energy management system can be achieved by a processor, such as a CPU (Central Processing Unit), loading and  executing a computer program stored in a memory”) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: an energy management system and a collection unit configured to collect arrival and departure information 5and information about weather(recited at high level of generality and amounts to data gathering means).  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (“..any processing of the energy management system can be achieved by a processor, such as a CPU (Central Processing Unit), loading and  executing a computer program stored in a memory”)) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of a mental process, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Auffhammer et al, 2017 Climate Change is projected to have severe impacts on the frequency and intensity of peak electricity demand across the United States, PNAS, vol. 114, no. 8, pp. 1886-1891 (hereafter Auffhammer) in view of Alba et al. 2017, Characterization and Analysis of Energy Demand Patterns in Airports, Energies, vol. 10, no 119, pp. 1-32 (hereafter Alba) in view of David Wong Cun (US 2019/0255952 A1, hereinafter “Cun”, filed on 02/19/2018).
Claims 1:
Auffhammer teaches an energy management system for enabling an airport including a power storage facility to prepare an electric power purchase plan in order to purchase a predetermined amount of electric power from an electric power company for a predetermined period and to cover electric power to be used at the airport, the energy management system comprising: (pg. 1886, col. 1, par. 1 of Auffhammer teaches the estimating the relationship between rising temperatures and heating and cooling costs while predicting future capital investments in electric generation capacity requiring accurate, region specific forecasts of future electricity demand and storage, and includes pg. 1887, col. 1, par. 2 taking into account electrical intensive industry impact (i.e. airport)).
 a determination unit configured to determine a distribution of energy 10storage between a battery and a … energy storage system based on the demand fluctuation predicted by the prediction unit (see; pg. 1887, col. 1, par. 1-2 of Auffhammer teaches the determining a prediction or a needed predetermined amount of electrical demand including peak load and average load over a time period taking into account the temperatures impact, also taking into account the required increase in generation or storage capacity).
Auffhammer does not explicitly disclose the following limitation, however, Alba teaches:
a collection unit configured to collect arrival and departure information 5and information about weather (see; pg. 11 par. 4 (C) of Alba teaches the variable loads of electrical energy that is dependent on the departures and arrival times, pg. 9, par. 2 where climate/weather affects the energy consumption, pg. 10, par. 4 where climate/weather directly affects electrical, pg. 11 calculations, where power loads are determined by operating hours directly related to arrival and departure times), and
a determination unit configured to determine a distribution of energy 10storage between a battery and a … energy storage system based on the demand fluctuation predicted by the prediction unit (see; pg. 11 calculations of Alba teaches, where power loads are determined by operating hours directly related to arrival and departure times pg. 11 par. 4 (C) of the variable loads of electrical energy that is dependent on the departures and arrival times, pg. 9, par. 2 where climate/weather affects the energy consumption, pg. 10, par. 4 where climate/weather directly affects electrical, pgs. 12-13,  where a determination of energy consumption is estimated for each load(storage)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Auffhammer with Alba to include Alba teaching of the analysis of energy demand patterns in airports including climate impact and a determination of energy consumption demand estimated for each load as it is comparable in certain respects to Auffhammer which climate change’s impact on the frequency and intensity of peak electricity demand, because it will provide a more accurate prediction model. 
While Auffhammer and Alba do not explicitly disclose the following limitation, however, analogous art in the filed of energy management, Cun teaches:
hydrogen energy storage (see; par. 0003 where a hydrogen energy part of energy storage station and determining amount of hydrogen needed to refuel at least on entity).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Auffhammer and Alba with Cun to Cun’s teaching of the use of Hydrogen storage and energy with Alba’s teaching of the analysis of energy demand patterns in airports including climate impact and a determination of energy consumption demand estimated for each load as it is comparable in certain respects to Auffhammer which climate change’s impact on the frequency and intensity of peak electricity demand, because it will provide a more accurate prediction model and the use of hydrogen energy and hydrogen storage will reduce carbon emission. 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Auffhammer in view of Alba in view of Cun, as applied in claim 1, and further in view of Rajeev Gopal (US 2008/0046387 A1, hereinafter “Gopal”).
Claim 2
While Auffhammer teaches pg. 1887, col. 1, par. 1-2 of Auffhammer teaches determining a prediction or a needed amount of electrical demand including peak load and average load over a time period taking into account the temperatures impact, also taking into account the required increase in generation or storage. Alba teaches calculating energy consumption demand for an airport as described above. Cun teaches par. 0003 where a hydrogen energy part of energy storage station and determining amount of hydrogen needed to refuel at least on entity. They do not explicitly teach the following, however, analogous art in the filed of energy management, Gopal teaches:
The energy management system according to Claim 1, wherein the determination unit is configured to calculate, based on the demand fluctuation predicted by the prediction unit, a first amount of electric power that can cover electric power consumption in an airport during a predetermined first period from the present time  and a second amount of electric power that can cover electric power consumption in the airport during a second period from the present time, the second period being shorter than the first period (see; par. [0033] there is a long term planning phase where estimates for the various generation, consumption, and storage decisions are made and stored in a local persistent memory device for multiple time intervals comprising a time span of one year. This long term planning is done in advance for all intervals so that for a specific current time interval a more precise algorithm can make immediate decisions on the fly using the current actual conditions, measurements and the stored estimates which were calculated earlier. This current actual information is also used to revise the estimates for the immediate intervals in the short term future following the current time interval. Table 4 describes the determination of amount of energy generation for time interval t generate(t), current battery charge at time t battery(t), and amount of energy consumption for time interval t use(t)), 
and determine the distribution of the energy storage between the battery and the hydrogen energy storage system in such a way that the second amount of the electric power is stored in the battery and that a third amount of electric power is stored in the hydrogen energy storage system, the third amount of the electric power being obtained by subtracting the second amount of the electric power from the first amount of the electric power(see; par. [0033] there is a long term planning phase where estimates for the various generation, consumption, and storage decisions are made and stored in a local persistent memory device for multiple time intervals comprising a time span of one year. par. [0031] a domain can be a residential or commercial facility equipped with solar based energy generation, with battery for storage, The various constraints for the optimization method include the user preferences for comfort (usage of energy consumption), the maximum battery capacity for energy storage. Par. [0036] use a hydro-reservoir for storing excess electrical energy).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Auffhammer, Alba, and Cun with Gopal to include Gopal’s teaching of determine demand to cover electric power consumption for future short and long term demand the amount of energy needed to be storage in each energy storage with Cun’s teaching of the use of Hydrogen storage and energy with Alba’s teaching of the analysis of energy demand patterns in airports including climate impact and a determination of energy consumption demand estimated for each load as it is comparable in certain respects to Auffhammer which climate change’s impact on the frequency and intensity of peak electricity demand, because it will provide a more accurate prediction model and the use of hydrogen energy and hydrogen storage will reduce carbon emission. 

Claim 3
Auffhammer further teaches:
The energy management system according to Claim 2, wherein the collection unit is further configured to collect a unit energy price of a neighboring area of the airport (see; pg. 1886, col. 1, par. 1-2 of Auffhammer teaches the estimating the relationship between rising temperatures and heating and cooling costs while predicting future capital investments in electric generation capacity requiring accurate, region specific forecasts of future electricity demand which includes taking into account the zones other residential and agricultural energy needs, and includes pg. 1887, col. 1, par. 2 where the specific load zones take into account the average and peak loads including additionally taking into account electrical intensive industry impact (i.e. airport)), 
While Auffhammer teaches pg. 1887, col. 1, par. 1-2 of Auffhammer teaches determining a prediction or a needed amount of electrical demand including peak load and average load over a time period taking into account the temperatures impact, also taking into account the required increase in generation or storage. Alba teaches calculating energy consumption demand for an airport as described above. Cun teaches par. 0003 where a hydrogen energy part of energy storage station and determining amount of hydrogen needed to refuel at least on entity. They do not explicitly teach the following, however Gopal teaches:
and the determination unit is configured to determine, according to the unit energy price, a ratio of an amount of electric power to be supplied to the neighboring area of the airport to a surplus amount of electric power obtained by subtracting an amount of electric power actually used in the airport during the first period from a total amount of electric power stored in the battery and the … energy storage system (see; while par. [0036] use a hydro-reservoir for storing excess electrical energy. par. [0089] there is a surplus for a time interval t and it is to be decided whether the surplus should be sold immediately or stored for a future sale at a potentially higher price. A globally optimal solution (restricted to sale decisions for the moment) is determined as follows for such a situation. First the method finds the total surplus for the current surplus region (neighboring area of the airport) r by adding all individual surpluses (generate(t)-use(t)) for every time interval t in the region r. The method then adds this total to the battery charge battery(t) at the start of the interval t. The method then adds any extra cumulative surplus energy (along with its prices which will be described later) from the previous region. The method then determines if the total amount of surplus energy thus accumulated exceeds the battery maximum capacity or not. If the sum is indeed bigger than the battery capacity, then the surplus, beyond battery capacity, is immediately available for a sale to the grid lest it should get wasted without such a sale. While Table 3 teaches price of selling one unit of energy for time t price(t), Cost of buying one unit of energy for time t cost(t), Weather during time t weather(t), and Geopolitical event during time t event(t)).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Auffhammer, Alba, and Cun with Gopal to include Gopal’s teaching of determine demand to cover electric power consumption for future short and long term demand the amount of energy needed to be storage in each energy storage and calculate the unit energy price, a ratio of an amount of electric power to be supplied to the neighboring area of the airport to a surplus amount of electric power obtained with Cun’s teaching of the use of Hydrogen storage and energy with Alba’s teaching of the analysis of energy demand patterns in airports including climate impact and a determination of energy consumption demand estimated for each load as it is comparable in certain respects to Auffhammer which climate change’s impact on the frequency and intensity of peak electricity demand, because it will provide a more accurate prediction model and the use of hydrogen energy and hydrogen storage will reduce carbon emission. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20140174080 A1
Hybrid Trigeneration System Based Microgrid Combined Cooling, Heat And Power Providing Heating, Cooling, Electrical Generation And Energy Storage Using An Integrated Automation System For Monitor, Analysis And Control
Friesth; Kevin Lee
US 20140358307 A1
OPERATION PLAN CREATING METHOD, COMPUTER PRODUCT, AND OPERATION PLAN CREATING APPARATUS

Taniguchi; Tsuyoshi
NPL
Hydrogen Energy Storage: Grid and Transportation services 
Marc W. Melaina
NPL
Lifecycle Cost Analysis of Hydrogen Versus Other Technologies for Electrical Energy Storage
D. Steward,


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683